DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 5 February 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romano et al. (U.S. Patent Application Publication 2012/0309172).
Referring to Claim 1, Romano teaches in Fig. 1 and 2, a stack-like III-V semiconductor product comprising: a substrate (10; par. 16); a sacrificial layer region (12; par. 16) arranged on the substrate (10); and a semiconductor layer region (14; par. 16-17) arranged on a surface of the sacrificial layer region (12), wherein the substrate (10; GaN), the sacrificial layer region (12; AlN) and the semiconductor layer region (14; GaN or III-N) each comprise at least one chemical element from the main group III and one chemical element from the main group V, wherein at least a portion of the sacrificial layer region (12; AlN) differs in at least one element from the substrate (10; GaN) and from a portion of the semiconductor layer region (14; GaN or III-N) arranged directly on the surface of the sacrificial layer region (12; AlN), wherein an etching rate for a predetermined etching process at least for a portion of the sacrificial layer region (12; AlN) differs by at least a factor of 10 from the etching rate for the substrate (10; GaN) as well as from the etching rate for the portion of the semiconductor layer region (14; GaN or III-N) arranged directly on the surface of the sacrificial layer region (12; AlN) (par. 25; etches amorphous material and does not etch GaN), and wherein the sacrificial layer region (12; AlN) comprises an at least partially amorphized layer produced by implantation (14; par. 18).


Referring to Claim 3, Romano further teaches wherein the sacrificial layer region (12) comprises a plurality of sacrificial layers arranged on top of one another in stacks (Fig. 6; par. 10 and 29).
Referring to Claim 4, Romano further teaches wherein at least a portion or the entire sacrificial layer region (12) is adapted in respect of its lattice to the substrate (10) and to at least a portion of the semiconductor layer region (14) (par. 3 and13).
Referring to Claim 6, Romano further teaches wherein the amorphized layer is arranged near the center or in the center of the sacrifice layer region (Fig. 4; 26; par. 27).
Referring to Claim 7, Romano further teaches wherein the sacrificial layer region (12) includes a first sacrificial layer and / or a second sacrificial layer and / or a third sacrificial layer (Fig. 6; par. 10 and 29).
Referring to Claim 9, Romano further teaches wherein the sacrificial layer region (12) has a layer thickness of 0.1 pm - 10 pm or 1 pm - 3 pm (par. 16 and 30).
Referring to Claim 10, Romano further teaches wherein the substrate (10) is formed of GaN (par. 16).
Referring to Claim 11, Romano further teaches wherein the semiconductor layer region (14) has a layer thickness of 0.3 pm - 30 pm or 1 pm to 5 pm (par. 17).


Referring to Claim 13, Romano further teaches wherein at least a portion of or the entire sacrificial layer region (12) is adapted in respect of its lattice to the substrate (10) and to at least a portion of the semiconductor layer region (14) (par. 3 and13).
Referring to Claim 14, Romano further teaches wherein the amorphized layer is formed near the center or in the center of the sacrificial layer region (Fig. 4; 26; par. 27).
	Referring to Claim 15, Romano further teaches wherein the amorphized layer is produced using a proton beam (par. 19-22).

	Referring to Claim 17, Romano further teaches wherein the stripping is mechanically initiated and is performed in the portion of the sacrificial layer region (par. 25).
	Referring to Claim 18, Romano further teaches wherein, prior to stripping, a carrier layer is arranged on an upper side of the semiconductor layer region (Fig. 3; 20; par. 24).
Referring to Claim 19, Romano further teaches wherein, after stripping, the semiconductor layer region and the surface freed from sacrificial layer region residues are arranged on a carrier (Fig. 3; 20; par. 24).
Referring to Claim 20, Romano further teaches wherein, after stripping, portions of the sacrificial layer region remaining on the substrate are stripped and the substrate is made available for reuse (par. 14, 15, 26 and 27).
Referring to Claim 21, Romano further teaches wherein the semiconductor layer region is cohesively arranged on a carrier substrate (Fig. 3; 20; par. 24).

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the sacrificial layer region comprises at least one layer or exactly one layer and the layer comprises one of the following compounds (AI)GaAs, InGaAs, InP, AIA s, GalnP, In18Al82N, In18Al82N or consists of the above-mentioned compounds in combination with all of the limitations of Claim 1 and 5.
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the sacrificial layer region comprises exactly three sacrificial layers and wherein the two outer layers include InGaAs or AIA s or GalnP or AIGaAs or consist of InGaAs or AIA s or GalnP or AIGaAs and the center sacrificial layer comprises or consists of GaAs in combination with all of the limitations of Claim 1 and 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896